—Appeal from a decision of the Workers’ Compensation Board, filed March 17, 1977, which found that there had not been a true closing of the case on December 16, 1969. The board stated: "Upon review, a Majority of the Panel finds, based upon the credible evidence and relying on Diskin v. 99 Wall Street Corp., Vol. 14, C.C.D. 7, page 143, that the 1969 disposition of the case demonstrated that further proceedings were contemplated in the case and that it was not a true closing.” This finding is supported by substantial evidence in the record. Decision affirmed, with costs to respondents filing briefs. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.